Exhibit 10.3

 

ADMINISTRATIVE SETTLEMENT AGREEMENT

BETWEEN THE TITAN CORPORATION

AND

THE DEPARTMENT OF THE NAVY

 

This Administrative Settlement Agreement (“Agreement”) is entered into this 2nd
day of March, 2005, between the Department of the Navy (“Navy”), on behalf of
the Department of Defense, and The Titan Corporation (hereinafter “Titan”).

 

1.                                       Purpose.  The purpose of this Agreement
is to evince that Titan is presently responsible to contract with the Federal
Government by insuring that Titan has and will continue a program of acceptable
contracting practices and procedures, and by establishing and implementing a
program of compliance reviews, audits, and reports.

 

2.                                       Definitions.

 

A.                                   “Titan” shall mean The Titan Corporation as
a body corporate, its predecessors, successors, affiliates, subsidiaries, and/or
divisions and all directors, officers, employees and/or consultants of any of
the aforesaid entities.

 

B.                                     “Consultant” means a natural person,
other than an employee, who is (or will be) providing personal services to Titan
with respect to any contract or prospective contract between Titan and the
United States Government.  A foreign national Consultant who provides personal
services to Titan overseas in connection with a contract between Titan and the
United States Government performed overseas shall only receive ethics training
tailored to his or her job responsibilities for Titan and may be exempted from
annual certification requirements.

 

3.                                       Scope of Agreement.  This Agreement
relates to:  (i) a criminal plea agreement (the “Plea Agreement”) entered by
Titan on or about March 1, 2005, pursuant to which Titan has entered a plea to
violations of the Foreign Corrupt Practices Act and certain securities and tax
laws (Annex 1); and (ii) a civil complaint in which the Securities and Exchange
Commission alleges that Titan violated the Foreign Corrupt Practices Act and
certain securities laws (“SEC Complaint”) (Annex 2).  Except as provided herein,
or as otherwise authorized in writing by the Debarring Official, or an appointee
thereof (hereinafter collectively “the Navy Debarring Authority”), this
Agreement shall not be used for any purpose not set forth herein with regard to
any other criminal, civil, or administrative charge, claim, or action by or
against Titan; provided, however, that Titan may disclose this Agreement to
other federal and state agencies, to any regulatory authority having cognizance
over Titan, and to Titan’s auditors, banks, and insurers to evidence that Titan
has concluded a debarment settlement with the Department of Defense and to
demonstrate the terms of that Agreement.

 

4.                                       Compliance with the Foreign Corrupt
Practices Act and Procurement Laws.  By this Agreement, Titan recognizes its
corporate responsibility to ensure that Titan fully complies with the Foreign
Corrupt Practices Act and all federal procurement laws and regulations when
contracting, directly or indirectly, with the United States Government. In this
regard, all aspects of Titan’s corporate and business operations shall be
conducted according to the highest code of corporate ethics, generally
prevailing

 

--------------------------------------------------------------------------------


 

lawful and honest behavior, and the guidelines set by the letter and the spirit
of this Agreement.

 

5.                                       Compliance Program.  To fulfill its
corporate responsibilities, Titan has implemented a Compliance Program by which
Titan can and will adhere to the laws of the United States and to lawful and
ethical procedures and practices in all areas of and relating to its provision
of goods and services as a Government contractor and/or subcontractor.  This
Compliance Program has or shall have the following components (in the latter
event, by the dates set out in the Annex 3, the Schedule):

 

A.                                   Participation by the Board of Directors. 
The Compliance Program shall be administered by the Titan Board of Directors,
which will take direct responsibility to ensure that the Program remains current
and is properly implemented throughout Titan.  In that regard, the Board of
Directors has adopted the resolution attached hereto as Annex 4, which has
revised the charters of the Titan Audit Committee and Titan Governance Committee
(also at Annex 4) to enable these Committees to manage the Titan Code of Ethics
and Standards of Conduct program.

 

B.                                     Creation of a Corporate Compliance &
Ethics Council.  The Titan Board has established a Council of Titan’s senior
management to oversee the day-to-day operation of the Compliance Program.  The
Council’s charter is attached as Annex 5.

 

C.                                     A Written Code of Ethics.  Titan has
established a written Code of Ethics which provides notice to all employees that
the highest standard of business ethics is mandated.  A copy of the Code of
Ethics is attached as Annex 6.

 

(1)                                  The Code of Ethics shall be maintained,
reviewed on an annual basis by the Corporate Governance Committee of Titan’s
Board of Directors, and updated as required for compliance with statutory and/or
regulatory changes.

 

(2)                                  On an annual basis, all Titan directors,
officers, employees, and consultants shall be required to sign a certificate
stating that they have read the Code of Ethics and agree to abide by its
provisions.

 

D.                                    A Compliance Officer.  Titan has
established and shall, for at least the duration of this Agreement, maintain a
position designated as the Vice President of Compliance & Ethics (“Compliance
Officer”).  The position description for the Compliance Officer is set out at
Annex 7.

 

(1)                                  The Compliance Officer reports directly to
the Chairman and Chief Executive Officer of Titan, and indirectly to the Titan
Board of Directors through the Board’s Governance Committee.

 

(2)                                  The identity and qualifications of the
current Compliance Officer are set forth in Annex 8.  The signature of the
Navy’s Debarring Official on this Agreement shall signify acceptance of the
current Compliance Officer.  The Compliance Officer shall participate on behalf
of Titan in the Defense Industry Initiative and/or the Ethics Officers
Association.

 

2

--------------------------------------------------------------------------------


 

(3)                                  Should the current or any subsequently
appointed Compliance Officer leave the position, that fact shall be reported to
the Navy Debarring Authority, in writing, within ten (10) days of said leaving. 
A replacement shall be selected by Titan and reported to the Navy Debarring
Authority within forty-five (45) calendar days of said leaving.  Appointment of
a replacement Compliance Officer shall be subject to approval by the Navy
Debarring Authority, which approval shall be solely within the discretion of the
Navy Debarring Authority.  Denial by the Debarring Authority of approval of any
replacement Compliance Officer shall be a “Failure by Titan” as the phrase is
used in paragraph 12 of this Agreement.

 

(4)                                  The Compliance Officer shall assist Titan
in identifying and reporting violations of its Code of Ethics.

 

(5)                                  The Compliance Officer shall manage the
investigation of all instances of suspected misconduct, coordinating such
investigations (as required) with Titan’s senior management, the General
Counsel, the Chief Financial Officer, the Vice President of Internal Audit, and
external auditors or legal counsel.  The Compliance Officer shall report in
writing the findings of each investigation to Corporate Compliance & Ethics
Council and the Governance Committee of its Board on at least a quarterly
basis.  A copy of the report to the Corporate Compliance & Ethics Council,
reciting the issue, its resolution and Titan’s response, if any, shall be
provided to the Navy Debarring Authority within 10 days of its submission to the
Council or to the Governance Committee, whichever occurs last.

 

(6)                                  The Compliance Officer shall, within ten
(10) working days after the end of each fiscal quarter, prepare and deliver to
the Navy Debarring Authority a synopsis of each instance of suspected and/or
confirmed misconduct which became known to the Compliance Officer during the
fiscal quarter.  This synopsis shall be made without regard to the degree to
which the Compliance Officer has been able, as of the due date of the report, to
investigate the misconduct. This synopsis shall include disclosure of any
remedial action taken to date.

 

E.                                      A Hot Line.  Titan has established and
shall, for at least the duration of this Agreement, maintain a “hot line” to
facilitate the anonymous or confidential reporting of misconduct by or within
Titan. The policies and procedures governing the Titan hot line are set out in
Annex 9.  The signature of the Navy’s Debarring Official on this Agreement shall
signify acceptance of the Titan hotline policies and procedures.

 

F.                                      A Written Contracting Procedures
Manual.  Titan has adopted a manual containing the procedures and regulatory
standards and acceptable practices for doing business with the Government and/or
Government prime contractors.  The proposed Contracting Procedures Manual is
attached as Annex 10.

 

3

--------------------------------------------------------------------------------


 

(a)                                  These practices and procedures shall be
applied to all of Titan’s business dealings involving Government contracts or
subcontracts.

 

(b)                                 The signature of the Navy’s Debarring
Official on this Agreement shall signify acceptance of the Titan’s Contracting
Procedures Manual.

 

G.                                     A Written Audit and Compliance Review
Procedure.  Titan has established and, for at least the duration of this
Agreement, will maintain an Audit and Compliance Review Procedure (hereinafter
“A&C Procedure”).  Titan’s A&C Procedure is set forth in Annex 11.

 

(1)                                  The signature of the Navy’s Debarring
Official on this Agreement shall signify acceptance of the Titan A&C Procedure.

 

(2)                                  Titan agrees that a report, which describes
and discusses the findings made during the audits specified in the A&C
Procedure, shall be part of the Compliance Officer’s quarterly report for the
quarter during which the audits are conducted.

 

(3)                                  These practices and procedures shall be
applied to all of Titan’s business dealings involving Government contracts or
subcontracts.

 

H.                                    Training.  Titan shall create and
implement a curriculum of annual classroom and computer-based training designed
to familiarize each of its directors, officers, employees, and consultants with
the concepts and precepts of each component of this Compliance Program.

 

(1)                                  The curriculum to be used for training with
regard to each of the components of the Compliance Program is set out as Annex
12.

 

(2)                                  The signature of the Navy’s Debarring
Official on this Agreement shall signify acceptance of Titan’s training
curriculum.

 

I.                                         Foreign Corrupt Practices Act
Policy.  Titan has established a policy on compliance with the Foreign Corrupt
Practices Act (“FCPA Policy”) (Annex 13 hereto), which provides detailed
instructions to all employees and consultants concerning the practices and
procedures that Titan has implemented to insure compliance with that Act.  Titan
has also established a cash management policy (Annex 14 hereto) which
centralizes the payment function for international payments at the Titan
corporate level, providing an additional layer of internal controls on foreign
payments.

 

(1)                                  As set forth more fully in Annex 1 and
Annex 2 hereto, Titan has agreed to undertake certain independent reviews of its
Foreign Corrupt Practices Act compliance policies and procedures.  Titan will
provide a report to the Navy Debarring Authority regarding the results of such
reviews and Titan’s response thereto as part of the quarterly report next
occurring after any such a review shall have been reported to Titan.

 

(2)                                  Titan provided one-time training on this
policy beginning in the first half of 2004 to its employees and consultants who
were then involved in international business.  Over 350 employees or consultants

 

4

--------------------------------------------------------------------------------


 

have received this training and the remaining small number of affected persons
will receive this training by web-cast by the end of 2004.

 

(3)                                  Titan shall hereafter provide initial
training on its FCPA Policy to all employees and to those consultants (as
defined in the FCPA Policy) for whom such training is relevant at the time they
become involved in international business on behalf of Titan, and shall
establish a plan for recurring training on at least an annual basis.

 

(4)                                  The curriculum for this training is set out
in Annex 12.

 

(5)                                  The signature of the Navy’s Debarring
Official on this Agreement shall signify acceptance of Titan’s policy on
compliance with the Foreign Corrupt Practices Act (Annex 13) and of the training
curriculum (Annex 12) to be used in connection with that policy.

 

6.                                       Further Agreements.  Titan further
agrees to:

 

A.                                   Complete all compliance actions identified
by this Agreement on or before the date stated in the Schedule or within the
time expressly stated in another part of this Agreement.

 

B.                                     On each January 15th and June 15th during
the term of this Agreement, the Compliance Officer shall provide a report to the
Navy Debarring Authority describing Titan’s implementation of this Agreement.

 

C.                                     Titan’s Compliance Officer shall, within
ten (10) working days after the end of each fiscal quarter, report regarding:
(1) all instances of disciplinary action for violations of the Code of Ethics
and Standards of Conduct (not including any disciplinary actions taken in the
normal course which are not required to be reported to senior corporate
management); (2) all known, ongoing criminal investigations; (3) all known qui
tam suits; (4) all known or suspected defective pricing cases; (5) all hotline
calls received by the Compliance Officer including a description of the
complaint and any remedial action taken or planned; and (6) any other matter
which might affect Titan’s present responsibility status, including but not
limited to actual or potential suspension and/or debarment actions by other
Government and quasi-governmental agencies.

 

D.                                    Allow designated representatives of the
Navy Debarring Authority to interview Titan personnel and to examine Titan’s
financial books, records, and other company documents for the purpose of
evaluating Titan’s compliance with the terms of this Agreement.  Such materials
described above shall be made available by Titan after reasonable notice for
inspection, audit and/or reproduction, provided, however, the Navy Debarring
Authority shall not be entitled to examine documents properly subject to the
attorney-client or attorney work product privileges, nor to copy: (1) documents
containing technical data or computer software, except in accordance with
government contract data rights provisions, or (2) documents containing trade
secrets, or (3) financial records.

 

E.                                      In addition to the reports made pursuant
to paragraphs 5 D and 6 B and C, disclose, within 30 calendars days of its
alleged occurrence, to the Navy Debarring Authority and to any affected
Government customer each instances in

 

5

--------------------------------------------------------------------------------


 

which there are reasonable grounds to suspect that Titan, its directors,
officers, employees, consultants, suppliers and/or Government personnel have
violated Federal laws or regulations relating to government procurements (but
excluding errors in financial accounting that are typically adjusted in the
normal course of contract administration and audit).  Further, Titan shall take
immediate corrective measures to remedy the matter disclosed, and to notify the
Navy Debarring Officer and the relevant Government customer of the corrective
action taken and of Titan’s opinion regarding any financial impact the matter
may have on the Government.

 

F.                                      Cooperate fully with any investigation
by the Department of Justice or the Department of Defense of which Titan knows
or learns in the future.

 

G.                                     Upon a conviction of Titan or a Titan
director, officer, or employee, for violation of any Federal criminal statute,
take appropriate disciplinary action against all responsible individuals.  If
such conviction occurred in connection with the individual’s performance of
duties for or on behalf of Titan, immediately remove the director, officer,
employee or consultant from active status with the Company relating to any
dealings with the U.S. Government.

 

H.                                    Upon an unappealed conviction of, or after
an unsuccessful appeal by any director, officer, employee or consultant of Titan
for violation of any criminal statute, which violation occurred in connection
with the individual’s performance of duties for or on behalf of Titan, take
prompt action to terminate the employment of such officer, employee or
consultant, or as appropriate to remove such director from the Titan Board of
Directors in recognition of Title 10, U.S.C. § 2408.

 

I.                                         Treat all costs associated with the
termination, severance and/or removal of any director, officer, employee or
consultant of Titan under paragraphs G and H, above, as unallowable for Federal
Government Contract purposes.

 

7.                                       During the term of this Agreement,
Titan shall not knowingly employ, engage or accept the services of an individual
who is listed by a Federal Agency as debarred, suspended, or otherwise
ineligible for Federal contracting. Reasonable inquiry shall be made into the
suspension/debarment status of any potential employee or consultant prior to the
offer of employment or engagement of services.  Further, Titan shall promptly
terminate the employment of or contract for services with any individual who was
suspended or debarred as of the effective date of their association with Titan. 
Moreover, Titan shall immediately remove such individual from responsibility for
or involvement with Government contract matters until the resolution of any
question there might be regarding their suspension or debarment status as of the
time of their association with Titan.

 

8.                                       During the term of this Agreement,
Titan shall not knowingly enter into any subcontract or other business
relationship relating to Federal Government contracts with any individual or
business entity listed as debarred, suspended, or otherwise

 

6

--------------------------------------------------------------------------------


 

ineligible for contracting by a Federal Agency (hereinafter “listed contractor”)
without prior approval by the Navy Debarring Authority.

 

A.                                   Titan shall make reasonable inquiry into
the listed contractor status of each prospective business associate.

 

B.                                     Whenever the inquiry required by the
preceding paragraph (A) reveals that the prospective business associate is a
listed contractor, Titan shall submit a notice to the Navy Debarring Authority
in form and content as specified in FAR 9.405-2(b).

 

C.                                     Titan shall also give written notice of
the prohibition effected by paragraph 7 to each prospective business associate.

 

9.                                       In addition to those costs stated in
paragraphs 6.I and 10, Titan agrees that the costs described below shall be
unallowable for United States Government contract purposes and shall not be
charged directly or indirectly to any such contract or subcontract:

 

A.                                   All costs of performing the actions set
forth in this Agreement accomplished by Titan subsequent to its learning of the
investigation that resulted in the administrative actions arising out of the
facts and causes set forth in Annex 1 or Annex 2.

 

B.                                     All costs of legal services whether
performed by in-house or private counsel, administrative and clerical services,
services of accountants and consultants, salaries and wages of employees,
officers, and directors, travel, and any costs directly related to the
aforesaid, incurred in the implementation of and/or continued compliance with
the terms of this agreement.

 

C.                                     The Navy agrees that if its policy with
respect to cost allowability is changed in the future, the Navy Debarring
Authority will consider amending this Agreement to incorporate the revised
policy.

 

10.                                 Within thirty days of the effective date of
this Agreement, Titan will remit the sum of $5000.00, made payable to the
Treasury of the United States, as and for final payment of those investigative
and administrative costs incurred, or to be incurred, by the Government because
of the matters which gave rise to the causes for debarment as stated herein,
which include but are not limited to the costs of monitoring, reviewing,
enforcing, and administering this Agreement.

 

11.                                 Except as provided in paragraph 15, the
execution of this Agreement by the Navy in no way waives any criminal, civil,
contractual, or administrative remedy or right that the Government may have for
the acts described in Annex 1 or Annex 2.

 

12.                                 Failure by Titan to meet any of its
obligations under the terms or spirit of this Agreement, not cured to the
reasonable satisfaction of the Navy Debarring Authority within twenty (20)
working days, or as otherwise permitted by the Navy Debarring Authority after
receipt by Titan of written notice of such failure, shall constitute a cause

 

7

--------------------------------------------------------------------------------


 

for debarment subject to the procedures established by the Federal Acquisition
Regulation and any other applicable statute or regulation.

 

13.                                 By execution of this Agreement, Titan
releases the United States, its employees, agents, and instrumentalities, in
both official and person capacities, of any and all liability arising out of or
otherwise related to this Agreement.  Further, Titan agrees not to file any
claim against the United States, its employees, agents, and instrumentalities,
in both official and personal capacities, in any forum or jurisdiction, with
regard to any matter arising out of or otherwise related to this Agreement.

 

14.                                 By execution of this Agreement, Titan avers
that any adverse action taken or to be taken against any Titan director,
officer, employee, consultant, or agent, with regard to any matter arising out
of or related to the facts and circumstances set forth in the Notice, are the
result solely of Titan’s initiatives and decisions, and are not the result of
any action by or on behalf of the United States, its employees, agents or
instrumentalities.

 

15.                                 In recognition of the actions by and
covenants of Titan Corporation set forth herein, the Department of the Navy, on
behalf of the Department of Defense, agrees not to undertake any administrative
action to propose Titan Corporation for debarment based upon the facts and for
those causes set forth in Annex 1 or Annex 2; provided, however, that the
Department of the Navy reserves the right to undertake appropriate
administrative action, if deemed necessary in the sole discretion of the
Suspending and Debarring Official of the Department of the Navy, in the event of
the Indictment or Conviction of any current, as of the date of execution of this
Agreement by the Suspending and Debarring Official of the Department of the
Navy, officer or director of Titan or any of its wholly-owned subsidiaries
arising out of continuing investigations into the matters set forth in Annex 1
or Annex 2 by the Department of Justice or the Enforcement Division of the
Securities and Exchange Commission.

 

16.                                 This, Agreement (but not the Annexes 4
through 14) is a public document and may be distributed by the Navy throughout
the Executive Branch of the Government and to other interested parties in
accordance with the requirements of the Privacy Act and the Freedom of
Information Act.

 

17.                                 Modification to this Agreement may be made
but shall have no effect until the terms of the Modification are expressly
incorporated in a writing, which has been executed by both parties.  Neither
party shall seek or accept the benefit of a judicial or quasi-judicial order
directing the other to execute a writing, which would, if executed, modify this
Agreement.

 

18.                                 For purposes of interpretation of this
Agreement or any part hereof by any court of competent jurisdiction (or any
other judicial or quasi-judicial body), this Agreement shall be deemed to have
been drafted equally by all parties hereto.

 

19.                                 This Agreement shall become effective on the
date set forth above and shall continue for three years or until all reports
required to be submitted to the Navy Debarring Authority have been received by
the Navy Debarring Authority, whichever occurs last.  In addition, should Titan
for any reason cease to be in full compliance with the letter and spirit of this
Agreement, this Agreement shall be extended for a period of

 

8

--------------------------------------------------------------------------------


 

three years following reestablishment of full compliance as determined by the
Navy Debarment Authority.

 

20.                                 This Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, oral or written, with respect to the subject matter hereof. 
This Agreement shall inure to the benefit of, and be binding upon, the parties
and their respective successors and assigns.

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

9

--------------------------------------------------------------------------------


 

FOR THE DEPARTMENT OF THE NAVY:

 

 

/s/ William R. Molzahn

 

William R. Molzahn

 

Suspending and Debarring Official

 

Department of the Navy

 

 

 

 

 

FOR THE TITAN CORPORATION:

 

 

 

 

 

/s/ David W. Danjczek

 

David W. Danjczek

 

VICE PRESIDENT OF COMPLIANCE & ETHICS

The Titan Corporation

 

 

10

--------------------------------------------------------------------------------

 